 

Exhibit 10.2

 

[logo_ex10-2.jpg] 

 

May 12, 2017

 

Mark D. Boomgarden

10119 Compton Lane

Huntersville, NC 28078

 

Dear Mr. Boomgarden:

 

We are pleased to present the following offer of at-will employment. This
employment offer letter (the “Letter”) summarizes the details of your position
with Akoustis Technologies, Inc. (“Akoustis”) in the full-time position of Vice
President of Operations. The terms of this Letter commence on June 16, 2017. You
will report to Jeffrey Shealy, the Chief Executive Officer. Your duties and
responsibilities in connection with such position shall include those that are
appropriate for, and those that are normally associated with such position and
as the Board of Directors of Akoustis (the “Board”) may from time to time
reasonably assign to you.

 

The terms and conditions of this offer are as follows:

 

1.          TriNet HR Corporation. Our benefits, payroll, and other human
resource management services are provided through TriNet HR Corporation
(“TriNet”), a professional employer organization. As a result of Akoustis’
arrangement with TriNet, TriNet shall be considered your employer of record for
these purposes and your managers at Akoustis shall be responsible for directing
your work, reviewing your performance, and setting your schedule.

 

2.          Place of Performance. Your principal place of employment shall be at
Akoustis’ headquarters in Huntersville, NC. You acknowledge that you may be
required to travel to other locations and/or work at any other location where
Akoustis has a business facility in connection with the performance of your
duties hereunder.

 

3.          Devotion of Time and Effort. You shall devote all of your business
time, attention and skills to the performance of your duties as a senior
executive of Akoustis. You shall perform your duties in a professional manner,
in accordance with all material, applicable laws, rules and regulations and such
reasonable standards, policies and procedures established by Akoustis and the
industry from time to time.

 

4.          Base Compensation. Your base compensation shall be $141,080 per
year, paid in bi-weekly installments, less any applicable payroll deductions and
required tax withholdings, all in accordance with Akoustis’ customary payroll
practices. Your base compensation may be increased or decreased at the sole
discretion of the Board.

 

 

 

 

5.          Annual Bonus. You shall be eligible to receive an annual cash bonus
of up to fifty percent (50%) of your base compensation if certain operational,
financial or other milestones determined by the Board, in its sole discretion,
have been accomplished for Akoustis. You shall be eligible to participate in any
other bonus or incentive program established by Akoustis for senior executives
of Akoustis. In order to receive the annual bonus or bonuses paid under any
other Akoustis program, you must remain employed at the time of such payment.

 

6.          Benefits. You shall be entitled to participate in all pension,
profit sharing, retirement savings plan, 401K or other similar benefit, medical,
disability and other employee benefit plans and programs generally provided by
Akoustis to senior executives of Akoustis from time to time hereafter, as the
same may be adopted and/or amended from time to time.

 

7.          Vacation; Personal Days. You shall be entitled to three (3) weeks of
vacation per year and personal days on a basis consistent with Akoustis’ other
senior executives, as determined by the Board.

 

8.          Expense Reimbursement. Akoustis shall reimburse you for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by you in the performance of your duties hereunder on a basis consistent
with Akoustis’ other senior executives, as determined by the Board, provided
that you furnish appropriate documentation as Akoustis may from time to time
reasonably request and consistent with Akoustis policy and procedure.

 

9.          Employment “At Will”; Termination. Your employment with Akoustis
shall be entirely “at will,” meaning that either you or Akoustis may terminate
this Letter and the employment relationship established hereunder by delivering
written notice to the other party at any time for any reason or for no reason at
all. Nothing in this Letter shall alter the nature of your at-will employment.

 

10.         Stock. You will be eligible to participate in and receive awards
under Akoustis’ 2016 Stock Incentive Plan, as it may be amended, or any
successor plan thereto (the “2016 Plan”). The amount, form, and vesting and
other terms and conditions of such awards will be reviewed and established
periodically by the Compensation Committee of the Board (the “Compensation
Committee”). Your awards shall be of a type(s) determined by the Compensation
Committee (e.g., restricted stock awards, restricted stock units, options, other
equity awards, or any combination of the foregoing) and shall be subject to the
terms of the 2016 Plan and award agreement(s) in form(s) established by the
Compensation Committee. Your awards will be further subject to Akoustis’ Insider
Trading Policy (as it may be amended), any share ownership guidelines adopted
from time to time by the Board, and transaction reporting requirements under
applicable securities laws.

 

11.         Ownership of Work Products. You acknowledge that all Inventions (as
hereinafter defined), innovations, patents, patent applications, improvements,
know-how, Proprietary Rights (as hereinafter defined), plans, development,
methods, designs, specifications, software, drawings, mask works, know-how,
methods, analyses, research, reports and all similar or related property or
information (whether or not patentable or reduced to practice) which relate to
any of Akoustis’ actual or proposed business activities and which are created,
designed or conceived, developed or made by you during your past or future
employment with Akoustis (“Work Product”) belong to Akoustis or any of its
Affiliates. Any copyrightable work falling within the definition of Work Product
shall be deemed a “work made for hire” and ownership of all right, title and
interest shall vest in Akoustis. You hereby irrevocably assign, transfer and
convey, to the fullest extent permitted by law, all right, title and interest in
the Work Product, on a worldwide basis, to Akoustis to the extent ownership of
any rights does not automatically vest in Akoustis under applicable law. You
shall promptly disclose any such Work Product to Akoustis and perform all
actions requested by Akoustis (whether during or after your employment) to
establish and confirm ownership of such Work Product by Akoustis (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

 

 2 

 

 

12.         Restrictive Covenants.

 

a.           Confidentiality. You understand that Akoustis and any of its
Affiliates (as hereinafter defined), from time to time, may impart to you
Confidential Information (as hereinafter defined), whether such information is
written, oral, electronic or graphic. In exchange for good and valuable
consideration, including an increase in your base compensation, you hereby
acknowledge Akoustis’ exclusive ownership of such Confidential Information. For
the duration of your employment and for all times thereafter, you agree that you
will: (i) only use the Confidential Information in the performance of your
duties hereunder; (ii) only communicate the Confidential Information to fellow
employees, agents and representatives strictly on a need-to-know basis; and
(iii) not otherwise disclose or use any of the Confidential Information, except
as may be required by law or otherwise authorized by the Board. Notwithstanding
the foregoing, you understand that: (i) nothing in this Letter or other
agreement prohibits you from reporting possible violations of law or regulation
to any federal, state, or local governmental agency or entity (the “Government
Agencies”), or communicating with Government Agencies or otherwise participating
in any investigation or proceeding that may be conducted by Government Agencies,
including providing documents or other information; (ii) you do not need the
prior authorization of Akoustis to take any action described in (i), and you are
not required to notify Akoustis that you have taken any action described in (i);
and (iii) the Letter does not limit your right to receive an award for providing
information relating to a possible securities law violation to the Securities
and Exchange Commission. Further, you understand that the Defend Trade Secrets
Act of 2016 provides that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

 

Upon demand by Akoustis or upon termination of your employment, you shall
deliver to Akoustis all manuals, photographs, recordings and any other
instrument or device by which, through which or on which Confidential
Information has been recorded and/or preserved, and which are in your
possession, custody or control.

 

 3 

 

 

b.           Non-Solicitation. During the Restricted Period, and in exchange for
good and valuable consideration, including an increase in your base
compensation, you agree you shall not (i) solicit or hire, or attempt to
recruit, persuade, solicit or hire, any employee, or independent contractor of,
or consultant to, Akoustis or any of its Affiliates to leave their employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, or (ii)
on behalf of any entity or individual other than Akoustis, attempt in any manner
to solicit any Customer (as hereinafter defined) of Akoustis or any of its
Affiliates with whom you had material contact during the last twelve (12) months
of your employment, to conduct business with any entity or individual
competitive with the Business done by Akoustis (as hereinafter defined) or to
persuade or attempt to persuade any such Customer to cease to do business or to
reduce the amount of business which such Customer has customarily done or is
reasonably expected to do with Akoustis or any of its Affiliates, or have any
discussions regarding any such business or service with such Customer.

 

c.           Definitions. For purposes of this Letter, the following terms shall
have the meanings ascribed to them below:

 

i.            “Affiliate” means Akoustis’ subsidiaries from time to time,
together with any other affiliates of Akoustis.

 

ii.           “Business” means the design, manufacture, marketing and sale
of acoustic wave filters for the wireless communications markets.

 

iii.         “Confidential Information” means any and all information (to the
extent that such information is not publicly available) relating to (A)
Customers and Suppliers (as hereinafter defined) of Akoustis or any of its
Affiliates, (B) any Inventions and related Proprietary Rights of Akoustis or any
of its Affiliates, (C) budgets, financial statements, projections and other
financial information of Akoustis or any of its Affiliates, (D) marketing,
engagement, retention and training for Customers, prospective and current
employees and contractors of Akoustis or any of its Affiliates, (E) pricing,
pricing strategies, budgets, financial statements, projections and other
financial information of Akoustis or any of its Affiliates, (F) the skills and
compensation of past or present officers, directors, and employees of Akoustis
or any of its Affiliates, and other persons providing services to Akoustis or
any of its Affiliates, and other personnel information, (G) research,
development, current and proposed products, marketing, promotions, sales, and
other business plans of Akoustis or any of its Affiliates, and (H) any other
information regarding Akoustis or any of its Affiliates that is not generally
known to the public.

 

iv.         “Customer” means any natural person or business entity, or groups of
natural persons or business entities that, within twelve (12) months prior to
the termination of your employment with Akoustis, purchased products or services
from Akoustis or any of its Affiliates. The term “Customer” also includes
prospective customers or groups of Customers that Akoustis or any of its
Affiliates has directly or indirectly targeted or intends to target, as
evidenced by a business, marketing or sales plan, strategy or report known to
you within the twelve (12) months prior to the termination of your employment
with Akoustis.

 

v.           “Inventions” means trade secrets, inventions, ideas, processes,
formulas, software, source or object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques.

 

 4 

 

 

vi.         “Proprietary Rights” means all trade secret, patent, copyright, and
other intellectual property rights throughout the world.

 

vii.         “Restricted Period” means the duration of your employment and a
period of one (1) year after the termination of your employment with Akoustis
for any reason.

 

viii.         “Supplier” means, as of the date of determination, any natural
person or business entity, or groups of natural persons or business entities,
with which Akoustis or any of its Affiliates, has or has had an agreement
(whether in writing or not) regarding the obligation of such person or entity to
supply products or services to Akoustis or any of its Affiliates during the
twelve (12) months prior to such date.

 

d.           Injunctive Relief. You recognize and agree that any violation of
your obligations under this Section shall cause irreparable harm to Akoustis and
any of its Affiliates that would be difficult to quantify and for which money
damages would be inadequate, and that Akoustis shall have the right to
injunctive relief to prevent or restrain any such violation, without the
necessity of posting a bond. The Restricted Period shall be extended by the
duration of any violation by you of any of your obligations under this Section.

 

e.           Modification. You intend that the provisions of this Section be
enforced as written. However, if any provision of this Letter is determined to
be unenforceable, in whole or in part, then the parties hereto agree to enter
into an agreement to reform such provisions to set forth the maximum limitations
permitted by applicable law. If any court determines that any provision of this
Section, or any part thereof, is unenforceable because of the duration or scope
of such provision, such court will have the power to modify such provision and,
in its modified form, such provision will then be enforceable.

 

13.         Notices. All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed to
have been duly given (i) if delivered personally, upon delivery, (ii) if
delivered by facsimile, upon facsimile confirmation, (iii) if delivered by mail,
upon the date of delivery shown in the return receipt (or if none shown, five
(5) days after deposit in the mail) when placed in the United States mails and
forwarded by registered or certified mail, return receipt requested, postage
prepaid, and (iv) if delivered by overnight courier, one day after being sent to
the recipient by reputable overnight courier service (charges prepaid), each
addressed to the party to whom notice is being given at the addresses set forth
herein or such other address as may be subsequently designated in writing.

 

14.         Miscellaneous. You acknowledge that you are receiving valuable
consideration in exchange for agreeing to the terms of this Letter. This Letter
and any disputes or controversies arising hereunder shall be construed and
enforced in accordance with and governed by the internal laws of the State of
North Carolina without regard to the conflicts of laws principles thereof.
Except as otherwise provided herein, this Letter constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Letter
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto. You may not assign this Letter or any
of your rights or obligations hereunder. Akoustis may assign this Letter and its
right and obligations hereunder, in whole or in part. This Letter may be
executed in multiple counterparts, each of which shall be deemed an original,
and all of which together shall constitute one and the same instrument. A signed
copy of this Letter delivered by e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Letter. Headings in this Letter are for reference
purposes only and shall not be deemed to have any substantive effect.

 

 5 

 

 

Please sign and return this Letter indicating your acceptance of employment with
Akoustis and your agreement to the terms of our offer by signing below. If you
have not accepted this offer of employment by 5:00 p.m. on June 15, 2017, we
will assume that you are resigning your employment.

 

  Sincerely,       Akoustis Technologies, Inc.         By: /s/ Jeffrey B. Shealy
    Jeffrey B. Shealy, CEO

 

ACCEPTED BY:       Mark D. Boomgarden   Mark D. Boomgarden       5/27/17   Date
 

 

 6 

 

